Exhibit 10.5(d)

THIRD AMENDMENT

THIS   THIRD   AMENDMENT   (this  "Amendment")  is  
made  and  entered  into  as  of March 18, 2014, by and between CA-10880
WILSHIRE LIMITED  PARTNERSHIP, a Delaware  limited  partnership ("Landlord"),
and PUMA  BIOTECHNOLOGY, INC., a Delaware corporation ("Tenant").

RECITALS

A.

Landlord and Tenant are parties to that certain lease dated October 4, 2011 (the
"Original Lease"), as previously amended by Commencement Letter dated January
10, 2012, First Amendment dated November 28, 2012 (the "First Amendment"),
Commencement Letter dated January 9, 2013, Second Amendment dated December 2,
2013 (the "Second Amendment") and Commencement Letter dated January 14, 2014 (as
amended, the "Lease").   Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 22,775 rentable square feet (the
"Existing Premises") described as Suite Nos. 2000, 2050 and 2150 on the 20th and
21st floors of the building commonly known as 10880 Wilshire Boulevard located
at 10880 Wilshire Boulevard, Los Angeles, California (the "Building").

B.

The  parties wish to  expand the  Premises (defined in the Lease) to  include
additional space, containing approximately 2,908 rentable square feet described
as Suite No. 2020 on the 20th floor of the Building and shown on Exhibit A
attached hereto (the "Suite 2020 Expansion Space"), on the following terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.

Suite 2020 Expansion.

1.1.

Effect of Suite 2020 Expansion. Effective as of the Suite 2020 Expansion
Effective Date (defined in Section 1.2 below), the Premises shall be increased
from 22,775 rentable square feet on the 20th and 21st floors to 25,683 rentable
square feet on the 20th and 21st floors by the addition of the Suite 2020
Expansion Space, and, from and after the Suite 2020 Expansion Effective Date,
the Existing Premises and the Suite 2020 Expansion Space shall collectively be
deemed the Premises. The term of the Lease for the Suite 2020 Expansion Space
(the "Suite 2020 Expansion Term")  shall commence on the Suite 2020 Expansion
Effective Date and, unless sooner terminated in accordance with the Lease, end
on the last day of the term of the Lease for the Existing Premises (which the
parties acknowledge is December 31, 2018).  From and after the Suite 2020
Expansion Effective Date, the Suite 2020 Expansion Space shall be subject to all
the terms and conditions of the Lease except as provided herein.  Except as may
be expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Suite 2020 Expansion Space, any allowance, free rent or other
financial concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Suite 2020 Expansion Space.

1.2.

Suite 2020 Expansion Effective Date. As used herein, “Suite 2020 Expansion
Effective Date" means October 1, 2014.

1.3.

Confirmation Letter. At  any time after the  Suite 2020  Expansion Effective
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C attached hereto, as a confirmation of the information set forth
therein, which Tenant shall execute and return to Landlord within five (5) days
after receiving it. If Tenant fails to execute and return (or reasonably object
in writing to) such notice within five (5) days after receiving it, Tenant shall
be deemed to have executed and returned it without exception.

 

 

 

 

--------------------------------------------------------------------------------

 

2.

Base Rent. With respect to the Suite 2020 Expansion Space during the Suite 2020
Expansion Term, the schedule of Base Rent shall be as follows:

 

Period During Suite 2020

Expansion Term

Annual Rate Per Square

Foot

Monthly Base Rent

 

 

 

October 1, 2014 through

September 30, 2015

$47.40

$11,486.60

October 1, 2015 through

September 30, 2016

$48.82

$11,830.71

October 1, 2016 through

September 30, 2017

$50.29

$12,186.94

October 1, 2017 through

September 30, 2018

$51.80

$12,552.87

October 1, 2018 through

December 31, 2018

$53.35

$12,928.48

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Base Rent Abatement.  Notwithstanding anything in this Lease to the contrary, so
long as Tenant is not in Default (as defined in Section 19 of the Original
Lease) under the Lease, Tenant shall be entitled to an abatement of Base Rent in
the amount of $11,486.60 per month applicable to the period commencing November
1, 2014 ending January 31, 2015.  The total amount of Base Rent abated in
accordance with the foregoing shall equal $34,459.80 (the "Abated Base
Rent").  Only Base Rent shall be abated pursuant to this Section, and all
Additional Rent (as defined in Section 3 of the Original Lease) and other costs
and charges specified in this Amendment and the Lease shall remain as due and
payable pursuant to the provisions of this Amendment and the Lease.

Notwithstanding the foregoing, upon written notice to Tenant from time to time
(a "Purchase Notice"), Landlord shall have the right to purchase, by check or
wire transfer of available funds, all or any part (in whole-month increments
only) of the Abated Base Rent that had not previously been applied as a credit
against Base Rent. Landlord’s Purchase Notice shall set forth the month(s) of
abatement that Landlord elects to purchase and the total Abated Base Rent that
Landlord elects to purchase (the "Purchase Amount").  The Purchase Amount to be
paid by Landlord shall be paid simultaneously with the giving of such notice.
Upon payment of the Purchase Amount by Landlord to Tenant, the Abated Base Rent
shall be reduced by an amount equal to the Purchase Amount. Upon request by
Landlord, Landlord and Tenant shall enter into an amendment to the Lease to
reflect the Purchase Amount paid by Landlord and the corresponding reduction of
the Abated Base Rent.

3.

Security Deposit.  No increase in the Security Deposit shall be required in
connection with this Amendment.

4.

Tenant's Share.  With respect to the Suite 2020 Expansion Space during the Suite
2020 Expansion Term, Tenant's Share shall be 0.4946%.

5.

Expenses and Taxes.  With respect to the Suite 2020 Expansion Space during the
Suite 2020 Expansion Term, Tenant shall pay for Tenant’s Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Suite 2020 Expansion Space during the Suite 2020 Expansion Term,
the Base Year for Expenses and Taxes shall be calendar year 2014.

6.

Improvements to Suite 2020 Expansion Space.

6.1.

Condition and Configuration of Suite 2020 Expansion Space.   Tenant acknowledges
that it has inspected the Suite 2020 Expansion Space and agrees to accept it in
its existing condition and configuration (or in such other condition and
configuration as any existing tenant of the Suite 2020 Expansion Space may cause
to exist in accordance with its lease),
without  any  representation  by  Landlord  regarding  its  condition  or  configuration  and
without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Amendment.

 

 

--------------------------------------------------------------------------------

 

6.2.

Responsibility for Improvements to Suite 2020 Expansion Space. Landlord shall
perform improvements to the Suite 2020 Expansion Space in accordance with
Exhibit B attached here to.

7.

Other Pertinent Provisions.    Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

7.1.

Parking.
With  respect  to  the  Suite  2020  Expansion  Space  during  the  Suite  2020
Expansion Term subject to Sections 1.9 and 24 of the Original Lease, as amended
herein, Tenant shall have the right, but not the obligation, to lease up to 9
additional unreserved parking passes.  Prior to the Suite 2020 Expansion
Effective Date, Tenant shall notify Landlord in writing of the number of
additional unreserved parking passes which Tenant initially elects to lease
during the Suite 2020 Expansion Tenn.   Thereafter, Tenant may increase or
decrease the number of additional unreserved parking passes to be used by Tenant
pursuant to this Section 7.1 upon a minimum of 30 days prior written notice to
Landlord.   Tenant   shall   pay  Landlord   the   current   rate of  $180.00
per  additional unreserved  parking  pass  per  month,  plus  applicable  taxes,
if  any.    Such unreserved parking rate shall be subject to increase from time
to time to reflect the prevailing market rates consistently charged in the
Parking Facility.

7.2.

Extension Option. The terms and conditions set forth in Section 3. "Extension
Option" of EXHIBIT F, "ADDITIONAL PROVISIONS" of the Original Lease shall apply
to the Original Premises as increased by the Suite 2020 Expansion Space.

7.3.

Acceleration Option.  The terms  and conditions  set forth  in Section  4.,
"Acceleration Option" of EXHIBIT F, "ADDITIONAL PROVISIONS" of the Original
Lease shall apply to the Original Premises as increased by the Suite 2020
Expansion Space; provided that  the  Acceleration  Fee shall  be
calculated  separately  with  respect to the Suite  2020 Expansion Space based
on the concessions granted for, and length of term applicable to, such space.

7.4.

California Public Resources Code § 25402.10.    If Tenant (or  any  party
claiming  by, through or under Tenant) pays directly to the provider for any
energy consumed at the
Building,  Tenant,  promptly  upon  request,  shall  deliver  to  Landlord  (or,  at  Landlord's
option, execute and deliver to Landlord an instrument enabling Landlord to
obtain from such provider) any data about such consumption that Landlord, in its
reasonable judgment, is required to disclose to a prospective buyer, tenant or
mortgage lender under California Public Resources Code § 25402.10 or any similar
law.

7.5.

California Civil Code Section 1938.  Pursuant to California Civil Code § 1938,
Landlord hereby states that the Expansion Space has not undergone inspection by
a Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

8.

Miscellaneous.

8.1.

This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein.  There  have  been no
additional oral or written representations or agreements.   Tenant shall not be
entitled, in connection with entering
into  this  Amendment,  to  any  free  rent,  allowance,  alteration,  improvement  or  similar
economic incentive to which Tenant may have been entitled in connection with
entering into the Lease, except as may be otherwise expressly provided in this
Amendment.

8.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

8.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

8.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

8.5.

The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

 

 

--------------------------------------------------------------------------------

 

8.6.

Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries,
partners,  officers,  directors,  employees,  mortgagee(s)  and  agents,  and  the  respective
principals and members of any such agents harmless from all claims of any
brokers (other than L.A. Realty Partners) claiming to have represented
Tenant  in connection  with this Amendment.  Landlord shall indemnify and hold
Tenant, its trustees, members, principals,
beneficiaries,  partners,  officers,  directors,  employees,  and  agents,  and  the  respective
principals and members of any such agents harmless from all claims of any
brokers (other than L.A. Realty Partners) claiming to have represented Landlord
in connection with this Amendment.  Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

8.7.

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver it on behalf of the party hereto for which such
signatory is acting.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

CA-10880 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By:

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

 

 

 

By:

/s/ Frank Campbell

 

 

 

Name: Frank Campbell

 

 

 

Title: Market Managing Director

 

 

 

TENANT:

 

 

 

PUMA BIOTECHNOLOGY, INC., a Delaware corporation

 

 

 

By:

/s/ Alan H. Auerbach

 

 

 

Name: Alan H. Auerbach

 

 

 

Title: Chief Executive Officer and President

 

 

 

By:

/s/ Charles Eyler

 

 

 

Name: Charles Eyler

 

 

 

 Title: Senior Vice President - Finance & Treasurer

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE AND LOCATION OF SUITE 2020 EXPANSION SPACE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

As used in this Exhibit B (this "Work Letter"), the following terms shall have
the following meanings:   "Agreement" means the Amendment of which this Work
Letter is a part.   "Tenant Improvements" means all improvements to be
constructed in the Suite 2020 Expansion Space pursuant to this Work Letter.  
"Tenant Improvement 'Work" means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements.

1.

ALLOWANCE.

1.1

Allowance. Tenant shall be entitled to a one-time tenant improvement allowance
(the "Allowance") in the amount of $43,620.00 (i.e., $15.00 per rentable square
foot of the Suite 2020 Expansion Space) to be applied toward (a) the Allowance
Items (defined in Section 1.2 below) and/or (b) a credit against Base Rent
coming due under the Lease from and after December 31, 2014  and/or (c) the cost
of purchasing furniture, fixtures, and equipment to be used in the Premises by
Tenant and/or (d) costs associated with the installation of telephone and data
cabling and/or (e) costs associated with moving into the Suite 2020 Expansion
Space and/or (e) costs associated with the Tenant Improvement Work contemplated
in Exhibit B of the Second Amendment.  Notwithstanding the foregoing, the total
portion of the Allowance that is applied toward items (b), (c), (d) and/or (e)
shall not exceed, in the aggregate, $14,540.00 (i.e., $5.00 per rentable square
foot of the Suite 2020 Expansion Space).  Tenant, by written notice to Landlord
(the "Allowance Notice") shall advise Landlord of the manner in which Tenant
desires to apply the Allowance.  Any portion of the Allowance that is applied
toward the cost of the Tenant Improvement Work shall applied in accordance with
Section 1.2 below.  Any portion of the allowance that is applied as a credit
against Base Rent shall be applied against the installment of Base Rent
for January, 2015 and, if necessary, consecutive calendar months
thereafter.  Any portion of the Allowance that is applied toward items (c), (d)
and (e) shall be disbursed to Tenant within 45 days after Landlord's receipt of
paid invoices from Tenant with respect to Tenant's actual costs of items (c),
(d) and
(e)  as  described  above;  provided  that  Tenant  shall  also  be  required  to  provide  Landlord  with
unconditional waivers of mechanics liens with respect to any items that relate
to work of a type for which a mechanics lien could be potentially be
filed.  Tenant shall be responsible for all costs associated with the Tenant
Improvement Work, including the costs of the Allowance Items, to the extent such
costs exceed the lesser of (i) the Allowance, or (ii) the aggregate amount that
Landlord is required to disburse for such purpose pursuant to this Work
Letter.    Notwithstanding any contrary provision of this Agreement, if Tenant
fails to use the entire Allowance by October 31, 2015, the unused amount shall
revert to Landlord and Tenant shall have no further rights with respect thereto.

1.2

Disbursement of the Allowance.   Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the "Allowance Items"): (a) the fees of the Architect (defined in Section
2.1 below) and the Engineers (defined in Section 2.1 below); (b) plan-check,
permit and license fees relating to performance of the Tenant Improvement Work;
(c) the cost of performing the Tenant Improvement Work, including after hours
charges, testing and inspection
costs,  freight  elevator  usage,  hoisting  and  trash  removal  costs,  and  contractors'  fees  and  general
conditions; (d) the cost of any change to the base, shell or core of the Suite
2020 Expansion Space or Building required by the Plans (defined in Section 2.1
below) (including if such change is due to the fact that such work is prepared
on an unoccupied basis), including all direct architectural and/or engineering
fees and expenses incurred in connection therewith; (e) the cost of any change
to the Plans or Tenant Improvement Work required by Law; (f) the Landlord
Supervision Fee (defined in Section 3.2.2 below); (g) sales and use taxes; and
(h) all other costs expended by Landlord in connection with the performance of
the Tenant Improvement Work.

2

PLANS AND PRICING.

2.1

Selection of Architect.  Landlord shall retain the architect/space planner (the
"Architect") and the engineering consultants (the "Engineers") of Landlord's
choice to prepare all architectural plans for the Suite 2020 Expansion Space and
all engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life-safety, and sprinkler work in the Suite 2020
Expansion Space.  The plans and drawings to be prepared by the Architect and the
Engineers shall be referred to in this Work Letter as the "Plans." Tenant shall
be responsible for ensuring that all elements of the design of the Plans are
suitable for Tenant's use of the Suite 2020 Expansion Space, and neither the
preparation of the Plans by the Architect or the Engineers nor Landlord's
approval of the Plans shall relieve Tenant from such responsibility.

2.2

[Intentionally Omitted.]

 

2

--------------------------------------------------------------------------------

 

2.3

[Intentionally Omitted.]

2.4

Additional Programming Information.  Landlord and Tenant acknowledge that they
have approved the space plan for the Suite 2020 Expansion Space prepared by
__________________, dated _______, 2014, job number ________ (the “Space Plan”).
Tenant shall deliver to Landlord, in writing, all information that, together
with the Space Plan, is necessary, in the judgment of
Landlord,  the  Architect  and  the  Engineers,  to  complete  the  architectural,  engineering  and  final
architectural working drawings for the Suite 2020 Expansion Space in a form that
is sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvement Work (the "Construction
Drawings"), including electrical requirements, telephone requirements, special
HVAC requirements, plumbing requirements, and all interior and special finishes
(collectively, the
"Additional  Programming  Information").  The  Additional  Programming  Information  shall  be
consistent with Landlord's  requirements for avoiding aesthetic, engineering or
other conflicts with the design and function of the balance of the Building
(collectively, the "Landlord Requirements") and shall otherwise be subject to
Landlord's reasonable approval.  Landlord shall provide Tenant with notice
approving or reasonably disapproving the Additional Programming Information
within five (5) business days after the later of Landlord's receipt thereof or
the mutual execution and delivery of this Agreement. If Landlord disapproves the
Additional Programming Information, Landlord's notice of disapproval shall
describe with reasonable specificity the basis for such disapproval and the
changes that would be necessary to resolve Landlord's objections.   If Landlord
disapproves the Additional Programming Information,  Tenant  shall  modify
the  Additional  Programming  Information  and  resubmit  it  for
Landlord's  review and approval.   Such procedure shall be repeated as necessary
until Landlord has approved the Additional Programming Information.  If
requested by Tenant, Landlord, in its sole and absolute discretion, may assist
Tenant, or cause the Architect and/or the Engineers to assist Tenant, in
preparing all or a portion of the Additional Programming Information; provided,
however, that, whether or not the Additional Programming Information is prepared
with such assistance, Tenant shall be solely responsible for the timely
preparation and delivery of the Additional Programming Information and for all
elements thereof and, subject to Section 1 above, all costs relating thereto.

2.5

Construction Drawings.   After approving the Additional Programming Information,
Landlord shall cause the Architect and the Engineers to prepare and deliver to
Tenant Construction Drawings that conform to the Space Plan and the approved
Additional Programming Information.  Such preparation and delivery shall occur
within 15 business days after the later of Landlord's approval of the Additional
Programming Information or the mutual execution and delivery of this
Agreement.  Tenant shall approve or disapprove the Construction Drawings by
notice to Landlord.  If Tenant disapproves the Construction Drawings, Tenant’s
notice of disapproval shall specify any revisions Tenant desires in the
Construction Drawings.  After receiving such notice of disapproval, Landlord
shall cause the Architect and/or the Engineers to revise the Construction
Drawings, taking into account the reasons for Tenant's
disapproval  (provided,  however, that  Landlord shall  not  be required
to  cause the  Architect or  the Engineers to make any revision to the
Construction Drawings that is inconsistent with the Landlord Requirements or
that Landlord otherwise reasonably disapproves), and resubmit the Construction
Drawings to Tenant for its approval.  Such revision and resubmission shall occur
within five (5) business days after the later of Landlord's receipt of Tenant's
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such mutual execution and delivery) if such revision is
material.  Such procedure shall be repeated as necessary until Tenant has
approved the Construction Drawings. The Construction Drawings approved by
Landlord and Tenant are referred to in this Work Letter as the "Approved
Construction Drawings".

2.6

Construction Pricing.    Within  10
business  days  after  the  Construction  Drawings  are approved by Landlord and
Tenant, Landlord shall provide Tenant with Landlord's reasonable estimate (the
"Construction Pricing Proposal") of the cost of all Allowance Items to be
incurred by Tenant in
connection  with  the  performance  of  the  Tenant  Improvement  Work  pursuant  to  the  Approved
Construction Drawings.   Tenant shall provide Landlord with notice approving or
disapproving the Construction Pricing Proposal.  If Tenant disapproves the
Construction Pricing Proposal, Tenant's notice of disapproval shall be
accompanied by proposed revisions to the Approved Construction Drawings that
Tenant requests in order to resolve its objections to the Construction Pricing
Proposal, and Landlord shall respond as required under Section 2.7 below.  Such
procedure shall be repeated as necessary until the Construction Pricing Proposal
is approved by Tenant.   Upon Tenant's approval of the Construction Pricing
Proposal, Landlord may purchase the items set forth in the Construction Pricing
Proposal and commence construction relating to such items.

2.7

Revisions to Approved Construction Drawings. If Tenant requests any revision to
the Approved Construction Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision
made  and  delivered  to  Tenant,  together  with  notice  of  any  resulting  change  in  the  most  recent
Construction Pricing Proposal, if any, within 10 business days after the later
of Landlord's  

 

3

--------------------------------------------------------------------------------

 

receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 15 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one (1) business day, shall  notify Landlord whether it
desires to  proceed with such revision.  If Landlord has commenced performance
of the Tenant Improvement Work, then, in the absence of such authorization,
Landlord shall have the option to continue such performance disregarding such
revision.  Landlord shall not revise the Approved Construction Drawings without
Tenant's consent, which shall not be unreasonably withheld, conditioned or
delayed.

2.8

Time Deadlines. Tenant shall use its best efforts to cooperate with Landlord and
its architect, engineers and other consultants to complete all phases of the
Plans, approve the Construction Pricing Proposal and obtain the permits for the
Tenant Improvement Work as soon as possible after the execution of this
Agreement, and Tenant shall meet with Landlord, in accordance with a schedule
determined by Landlord, to discuss the parties' progress.

3

CONSTRUCTION.

3.1

Contractor. A contractor designated by Landlord (the "Contractor") shall perform
the Tenant Improvement Work.   In addition, Landlord may select and/or approve
of any subcontractors, mechanics and materialmen used in connection with the
performance of the Tenant Improvement Work

3.2

Construction.

3.2.1

Over-Allowance Amount. If' the Construction Pricing Proposal exceeds the
Allowance, then, concurrently with its delivery to Landlord of approval of the
Construction Pricing Proposal, Tenant shall deliver to Landlord cash in the
amount of such excess (the "Over-Allowance Amount").  Any Over-Allowance Amount
shall be disbursed by Landlord before the Allowance and pursuant to the same
procedure as the Allowance.  After the Construction Pricing Proposal is approved
by Tenant, if any revision is made to the Approved Construction Drawings or the
Tenant Improvement Work  that  increases  the  Construction  Pricing  Proposal,
or  if  the  Construction  Pricing  Proposal  is otherwise  increased
to  reflect the actual  cost of  all  Allowance Items  to  be incurred  by
Tenant  in connection  with  the  performance of  the  Tenant. Improvement
Work  pursuant to  the  Approved
Construction  Drawings,  then  Tenant  shall  deliver  any  resulting  Over-Allowance  Amount  (or  any
resulting increase in the Over-Allowance Amount) to Landlord immediately upon
Landlord's request.

3.2.2

Landlord's Retention of Contractor. Landlord shall independently retain the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.
Tenant  shall  pay  a  construction  supervision  and  management  fee  (the  "Landlord
Supervision Fee") to Landlord in an amount equal to five percent (5%) of the
aggregate amount of all Allowance Items other than the Landlord Supervision Fee.

3.2.3

Contractor's Warranties. Tenant waives all claims against Landlord relating to
any defects in the Tenant Improvements; provided, however, that if, within 30
days after substantial completion of the Tenant Improvement Work, Tenant
provides notice to Landlord of any non-latent defect in the Tenant Improvements,
or if, within 11  months after substantial completion of the Tenant Improvement
Work, Tenant provides notice to Landlord of any latent defect in the Tenant
Improvements, then Landlord shall, at its option, either (a) assign to Tenant
any right Landlord may have under the Construction Contract (defined below) to
require the Contractor to correct, or pay for the correction of, such defect, or
(b) at Tenant's  expense, use reasonable efforts to enforce such right directly
against the Contractor for Tenant's  benefit.   As used in this Work Letter,
"Construction Contract" means the construction contract between Landlord and the
Contractor pursuant to which the Tenant Improvements will be constructed.

4

COMPLETION. Tenant acknowledges and agrees that the Tenant Improvement Work may
be performed during Building HVAC Hours before or after the Suite 2020 Expansion
Effective Date.  Landlord and Tenant shall cooperate with each other in order to
enable the Tenant Improvement Work to be performed in a timely manner and with
as little inconvenience to the operation of Tenant's business as is reasonably
possible.  Notwithstanding any contrary provision of this Agreement, any delay
in the completion of the Tenant Improvement Work or inconvenience suffered by
Tenant during the performance of the Tenant Improvement Work shall not delay the
Suite 2020 Expansion Effective Date, nor shall it subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of rent or other sums payable under the Lease.

 

4

--------------------------------------------------------------------------------

 

5

MISCELLANEOUS. Notwithstanding  any  contrary  provision
of  this  Agreement,  if  Tenant
defaults  under  this  Agreement  before  the  Tenant  Improvement  Work  is  completed,  Landlord's
obligations under this Work Letter shall be excused until such default is cured
and Tenant shall be responsible for any resulting delay in the completion of the
Tenant Improvement Work.   This Work Letter shall not apply to any space other
than the Suite 2020 Expansion Space.

 

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT C

10880 WILSHIRE BOULEVARD

CONFIRMATION LETTER

________________. 2014

PUMA BIOTECHNOLOGY, INC.

10880 Wilshire Boulevard

Suite 2150

Los Angeles, California

Re:Third Amendment (the "Amendment") dated,  2014,  between  CA-10880 WILSHIRE
LIMITED PARTNERSHIP,  a Delaware limited partnership ("Landlord"), and PUMA
BIOTECHNOLOGY, INC.,  a Delaware  corporation  ("Tenant"), concerning Suite 2020
(the "Suite 2020 Expansion Space") on the 20th floor of the building located at
10880 Wilshire Boulevard, Los Angeles, California.

 

Lease ID: ______________________

 

Business Unit Number: ____________

 

Dear _____________:

In accordance with the Amendment, Tenant accepts possession of the Suite 2020
Expansion

Space and confirms the following:

1. The Suite 2020 Expansion Effective Date is        and the Expiration Date is
December 31, 2018.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.   Please note that, pursuant to Section 1.3 of the
Amendment, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within 10 days after receiving it, Tenant
shall be deemed to have executed and returned it without exception.

 

Agreed and Accepted as of ________ , 2014.

"Landlord":

 

 

 

EQUITY OFFICE MANAGEMENT,   L.L.C., as agent for

 

 

CA-10880 Wilshire Limited Partnership

 

By:

 

 

“Tenant”:

 

Name:

 

 

 

Title:

Authorized Signatory

 

PUMA BIOTECHNOLOGY, INC., a Delaware corporation

By:

 

Name:

 

Title:

 

 

 

1